DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ preliminary amendments to the claims, filed 01/08/2021, have been received and entered.  Claims 33 and 35 have been cancelled. Claims 1-32 and 34 are pending and under examination.

Priority
This application is a United States National Phase Patent Application of International Patent Application Number PCT/US2019/041413, filed on July 11, 2019, which claims the benefit of priority to U.S. Provisional Application No. 62/696,508, filed July 11, 2018.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 01/08/2021 and 02/02/2022 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.
Lined-through U.S. Patent No. 8,012,997 in the IDS filed 02/02/2022 was previously cited by Applicants in the IDS filed 01/08/2021.  
Lined-through references fail to comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609 because they do not satisfy the stipulations of 37 C.F.R. 1.98(a) and/or §1.98(b) regarding the citation of non-patent literature. 37 C.F.R. 1.98(a) requires a legible copy of for each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion.  C.F.R. §1.98(b) explicitly states each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date.   
37 C.F.R. §1.98(b) explicitly states that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date and place of publication”. Applicant’s cited non-patent literature references 157 and 176 in the IDS filed 02/02/2022 have been lined-through for failing to provide the relevant information (i.e., volume, relevant page numbers, etc.) required by 37 C.F.R. §1.98(b) and MPEP §609.04(a)(1). 
As such, the documents have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).

Claim Objections
Claim 26 is objected to because of the following informalities:  Claim 26 does not end in a period.  Appropriate correction is required.

Claim 29 is objected to because of the following informalities:  Claim 29 recites “a patient” in the preamble however the active method step recites administration “to the subject”. For clarity and consistency in claim terms, the claim should be amended to recite administration “to the patient”.  Appropriate correction is required.

Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).


CLAIMS 1-2
Claims 1-2 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation “dimer of dimers of E3-ligase ligands”.  Claim 2 recites the E3-ligase ligands are “cereblon binding ligands”.  The metes and bounds of the claims are unclear because a person of ordinary skill in the art would not be reasonably apprised of the structural features of the claimed “dimer of dimers of E3-ligase ligands”.  
Firstly, it is unclear what is meant by “dimer of dimers”.  A dimer is, by definition, an oligomer consisting of two monomers joined by bonds.  Such dimers can be homodimers, where the two molecules are identical, or heterodimers, where the two molecules are not identical.  Of what a “dimer of dimers of E3-ligase ligands” is comprised is not defined in the specification or claims.  What Applicants describe in the disclosure are dimers of thalidomide analogues per se, not “dimer of dimers” of thalidomide analogues.
Further, the structural features and connectivity of the claimed “dimer of dimers of E3-ligase ligands” are not defined in the specification or claims.  Other than the disclosed genera, e.g., Formulas I, I-A, II, II-A, III, III-A, etc., a person of ordinary skill in the art would not be reasonably apprised what dimers, out of all dimers that exist in the art, are reasonably construed as “a dimer of dimers of E3-ligase ligands”.
	With regard to claim 2, other than the thalidomide analogues of the formulas disclosed in the specification, a person of ordinary skill in the art would not be reasonably apprised as to the structural features and chemical connectivity required of a “cereblon binding ligand[s]”.  

CLAIMS 3-23, 27-32 and 34
Claims 3-23, 27-32 and 34 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In compounds of Formula III as defined in Claim 3 and compounds of Formula IV as defined in Claim 20, it is unclear what differentiates a variable being “null” or “a bond”.  There appears to be some differentiation because R10 can be “null” but not “a bond”, whereas R11 can be both “null” or “a bond”.  Further confusing this issue is that Applicants also define some variables as “absent”.  Thus, it is also unclear whether “null” and “absent” should be construed as being synonymous or if they in fact mean something different.  
	For example, in the moiety 
    PNG
    media_image1.png
    24
    115
    media_image1.png
    Greyscale
, if R10 is “null”, R11 is “null”, and Z is “absent”, it is totally unclear how Y can be present as there is nothing through which Y could be attached to the rest of the compound.

CLAIM 24
Claim 24 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 24, the phrase “e.g.,”, i.e., "for example", renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In this case, it is unclear whether the claim is limited to only those moieties recited after “e.g.,” or whether they are in fact non-limiting examples of “a linker from 1 to 20 atoms in length”.  
CLAIM 28
Claim 28 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 28 recites in the preamble a method of inducing degradation of a target protein in a cell.  The body of the claim recites “administering” but does not recite to whom or what the compound is administered, thus rendering the subject population of the claim indefinite. Furthermore, it is unclear what “a target protein” is and how such a target protein is determined.  For example, it is unclear whether “a target protein” is merely in the mind of the person administering the compound or if the claim requires some unknown prior identification of such a “target protein”.

CLAIM 32
Claim 32 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 32 recites in the preamble a method of inhibiting a cereblon E3 Ubiquitin Ligase binding moiety (CLM).  The body of the claim recites “administering” but does not recite to whom or what the compound is administered, thus rendering the subject population of the claim indefinite.  

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

CLAIM 19
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 depends from claim 3 and recites the compound has a structure chosen from, inter alia, the following compound:

    PNG
    media_image2.png
    128
    316
    media_image2.png
    Greyscale
.
As defined claim 3 from which claim 19 depends, however, the compounds of claim 3 are required to have the following Formula (III):

    PNG
    media_image3.png
    242
    347
    media_image3.png
    Greyscale

Clearly, the compound recited in Claim 19 does not fall within the scope of compounds of Formula (III) recited in Claim 3 from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

CLAIM 30
Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 30 depends from claim 27 which recites a method of reducing the risk of, preventing, or treating a subject having an autoimmune disorder.  Claim 30, however, recites the disease or condition is asthma, multiple sclerosis, cancer, diabetes, heart disease, hypertension, inflammatory bowel disease, Alzheimer’s disease, Parkinson's disease, Rheumatoid arthritis, or a combination thereof.  As many of these diseases are not autoimmune diseases, claim 30 fails to further limit claim 27 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
CLAIM 31
Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 31 depends from claim 27 which recites a method of reducing the risk of, preventing, or treating a subject having an autoimmune disorder.  Claim 31, however, recites the disease or condition is cancer.  As “cancer” is not an autoimmune disease, claim 31 fails to further limit claim 27 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-23, 27-32, and 34 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Claim 1 recites the genus “a dimer of dimers of E3-ligase ligands”.  Claim 2 recites the E3-ligase ligands are “cereblon binding ligands”.  Claim 3 defines a genus of Formula III:

    PNG
    media_image3.png
    242
    347
    media_image3.png
    Greyscale

wherein Y is “an E-3 ligase ligand”.
	The Specification discloses that thalidomide modulates the function of an E3-ubiquitin ligase substrate receptor known as cereblon. (Specification at p.1, l.15-17.)  The Specification discloses that the “dimers disclosed herein can be two of the same immunomodulatory drugs linked together or two different immunomodulatory drugs linked together”. (Specification at p.2, l.17-18.) Cereblon’s (CRBN’s) thalidomide binding domain (TBD) interacts with thalidomide, “and other immunomodulatory drugs of this class, including lenalidomide, pomalidomide, and CC122”. (Specification at p.24, l.33-35.)  
	The disclosure lacks written description of the claimed “a dimer of dimers of E3-ligase ligands” and dimers of Formula III wherein Y is “an E-3 ligase ligand”, other than those dimers of the disclosed and described immunomodulatory drugs.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  The court in Eli Lilly held that an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.  Regents of the University of California v. Eli Lilly & Co., 119 F3d at 1568. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “…a generic claim may define the boundaries of a vast genus of chemical compounds…the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”.  See page 1171.  
Here, the only dimers disclosed or described by Applicants are dimers of known small molecule ligands of E3 ligase, e.g., dimers of immunomodulatory drugs of Formula III.  Such dimers are not at all representative of the immense genus encompassed by the claimed “dimer of dimers of E3-ligase ligands”.  Indeed, the only such E3-ligase ligands disclosed or described by Applicants are small molecule ligands, e.g., those of Formula III.
A person of ordinary skill in the art at the time the application was filed would not be able to predict the operability of any particular “dimer of dimers of E3-ligase ligands”, other than those of the chemical structure actually described by Applicants.
At best, Applicant’s Specification directs one to make dimers that fall within the extremely large scope of Applicant’s claims and then figure out, through trial and error testing, which of these compounds are capable of binding to cereblon in a similar manner to thalidomide.
This activity would require “excessive trial and error experimentation” (FF 14). See In re ʼ318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”). 
Accordingly, the specification does not provide adequate written description of the claimed genera, which are generic genera of compounds purported to inhibit cereblon E3 ubiquitin ligase binding moiety and thus be useful in treating and preventing disease states (see Claims 27 and 29-30).  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genera.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-32 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a subject having an autoimmune disease or a disease state amenable to treatment with thalidomide and analogues thereof and for inducing degradation of cereblon protein in a cell, does not reasonably provide enablement for reducing the risk or preventing an autoimmune disease or any other disease state and/or for inducing degradation of other target proteins in a cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:



The nature of the invention, and breadth of the claims
The rejected claims broadly encompass reducing the risk of, preventing, or treating a subject having an autoimmune disease or disorder (Claim 27), inducing degradation of a “target protein” in a cell (Claim 28), and reducing the risk of, preventing, or treating “a disease state or condition” in a patient (Claim 29), comprising administering a compound according to claim 3.
The compounds of Formula III as recited in claim 3 have the following general structure:

    PNG
    media_image4.png
    243
    347
    media_image4.png
    Greyscale
.
The Specification discloses that thalidomide modulates the function of an E3-ubiquitin ligase substrate receptor known as cereblon. (Specification at p.1, l.15-17.)  The Specification discloses that the “dimers disclosed herein can be two of the same immunomodulatory drugs linked together or two different immunomodulatory drugs linked together”. (Specification at p.2, l.17-18.) Cereblon’s (CRBN’s) thalidomide binding domain (TBD) interacts with thalidomide, “and other immunomodulatory drugs of this class, including lenalidomide, pomalidomide, and CC122”. (Specification at p.24, l.33-35.) 
	Thus, the rejected claims circumscribe methods of using thalidomide analogues attached through a linker to an “E-3 ligase ligand” such as other thalidomide analogues.  As depicted in FIG. 13, dimers of the invention both target and degrade cereblon.


The state and predictability of the art, and relative skill of those in the art
The use of “PROTACs”, i.e., bifunctional or proteolysis targeting chimeric compounds, which function to recruit endogenous proteins to an E3 Ubiquitin Ligase for degradation was known in the art.  See US 2015/0291562 A1.  Such bifunctional compounds comprise an E3 Ubiquitin ligase ligand, for example a cereblon E3 ubiquitin ligase binding moiety (CLM), and a protein/polypeptide targeting ligand (PTM), i.e., a ligand that binds to the protein/polypeptide desired to be degraded.  Thus, bifunctional compounds comprising a cereblon E3 ubiquitin ligase binding moiety as both the E3 Ubiquitin ligase ligand and the protein/polypeptide targeting ligand would specifically recruit cereblon for degradation, not other “target protein[s]” as claimed.  In other words, to induce degradation of a target protein in a cell, the protein/polypeptide targeting ligand (PTM) would have to be a ligand of the targeted protein, not “an E-3 ligase ligand” as claimed. 
While thalidomide and analogues thereof are known immunomodulatory agents with therapeutic activity in the treatment of numerous disease states, there is no evidence whatsoever they have activity in reducing the risk of, let alone preventing, any disease state.  Furthermore, there is no evidence in the prior or contemporaneous art that PROTAC compounds are effective in reducing the risk of, let alone preventing, any disease state.  
Reducing the risk of, let alone preventing, any and all autoimmune diseases and any and all disease states or conditions is not considered enabled.  No therapeutic entity has ever been found that can reduce the risk of, let alone prevent, all disease states or conditions as presently encompassed by the claims even though massive efforts have been directed towards this end.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits. A compound effective to reduce the risk of, let alone prevent, all disease states or conditions would be a revolutionary exception.  
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
One cannot predict, a priori, how any given compound of Formula III will affect any given protein, let alone how it will affect any given disease state.  While compounds of the general Formula III would be reasonably expected to recruit and degrade cereblon and thus be effective in treating diseases in which cereblon is implicated, there is no evidence of record that degradation of cereblon, a priori, reduces the risk of, let alone prevents, any disease.
The amount of direction or guidance provided and the presence or absence of working examples
	Applicants made and tested compounds of Formula III wherein the E3 ligase ligand is another imide moiety for cereblon degradation. See Table 1.  For example, such compounds have two thalidomide moieties linked through a linker group.  Applicants demonstrate that two compounds (SY2-060 and SM2-048) induce cereblon degradation (FIG. 13).  
	There are no working examples demonstrating that any compound of the invention is effective in reducing the risk of, preventing, or treating any disease state in any subject.
	
The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed genus of compounds could be predictably used for reducing the risk of or preventing an autoimmune disease or any other disease state and/or for inducing degradation of any and all target proteins in a cell as inferred in the claims and contemplated by the specification.  
In the instant case, Applicants have predictably modified the known concept of PROTACs to make compounds “capable of degrading cereblon by formation of a dimeric IMiD” (Specification at p.28, l.24-26.)  The compounds comprise “dimers of immunomodulatory drugs (bis-immunomodulatory drugs), e.g., dimers of E3-ligase ligands”. (Specification at p.28, l. 19-20.)  
A person of ordinary skill in the art would reasonably expect such compounds to induce degradation of cereblon (which Applicants have demonstrated with working examples) and to treat disease states in which thalidomide and analogues thereof are known to be therapeutically effective.  There is no expectation, however, based on the state of the art of PROTACs at the time the application was filed that such compounds would be effective for reducing the risk of or preventing an autoimmune disease or any other disease state and/or for inducing degradation of any and all target proteins in a cell as presently claimed.
Determining if any particular compound of Formula III would reduce the risk of or prevent an autoimmune disease or any other disease state and/or induce degradation of any particular target protein would require synthesis of the compound, formulation into a suitable dosage form, and subjecting it to testing in an assay known to correlate to clinical efficacy of such risk reduction, prevention, or degradation.  This is undue experimentation given the scope of the claims, the state and predictability of the art, the lack of working examples, and the narrow guidance and direction provided by Applicants.  
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-24, 27-32, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over CREW ET AL. (US 2015/0291562 A1; Published Oct. 15, 2015).
	The claims are drawn to compositions comprising dimers of E3-ligase ligands such as cereblon binding ligands and methods of using such compositions to induce protein degradation and treat diseases.
	Crew et al. teach imide-based compounds, including bifunctional compounds comprising the same.  Specifically, they teach compounds which contain on one end a ligand which binds to the cereblon E3 ubiquitin ligase and on the other end a moiety which binds a target protein such that the target protein is placed in proximity to the ubiquitin ligase to effect degradation (and inhibition) of that protein. (Abstract.)  They teach the invention provides therapeutic compositions comprising an effective amount of a compound described therein and a pharmaceutically acceptable carrier, additive or excipient. ([0120]; [0229]; e.g.) Regarding Claims 1-2, they teach preferably the E3 Ubiquitin Ligase binding moiety (ULM) is cereblon (a “CLM”) and the compound is a dimer of such CLMs of the formula CLM-CLM or CLM-L-CLM, wherein the CLM can be the same or different. ([0012]; [0015]; [0045]; [0047]; e.g.) Regarding Claims 3-19, they teach in preferred embodiments the CLM comprises a ligand of the cereblon E3 Ubiquitin Ligase (CRBN) of the chemotype from the “imide” class of molecules, e.g., thalidomide, lenalidomide, pomalidomide, and analogs or derivatives thereof. ([0048]; [0050]-[0074]; [0101]; Table 1; e.g.)2 Also see the CLM chemical structures and substituent definitions at, inter alia, [0313]-[0327]. Regarding Claims 20-23, they teach that in the CLM structures X and/or Z can be O, S, or H2.  ([0050]-[0074]; e.g.) Regarding the linker moieties as recited in the compounds of Claim 24, they teach linker moieties of substantially similar structure. ([0110].) Regarding Claims 27-32 and 34, they teach the therapeutic compositions modulate protein degradation in a patient or subject and can be used for treating or ameliorating disease states or conditions which are modulated through the degraded protein. ([0120]; [0266]-[0268]; e.g.)  More specifically, they teach the therapeutic compositions as described therein may be used to effectuate the degradation of proteins of interest for the treatment or amelioration of a disease, e.g., cancer. In certain additional embodiments, the disease is multiple myeloma. (Id.)  
	Crews could be said to differ from claims 3-24 in so far as they do not exemplify or provide a working example of the disclosed dimers of a CLM, e.g., CLM-CLM or CLM-L-CLM.  Specifically, they do not expressly disclose a dimer of, e.g., thalidomide. 
	The claims thus circumscribe the simple substitution of one known element (a CLM such as thalidomide or lenalidomide) for another (a PLM) in the exemplified bifunctional compounds taught in Crews et al. to yield the predictable result of a bifunctional CLM-L-CLM compound for use in modulating protein degradation.  For example, Crews et al. exemplify bifunctional compounds comprising the CLMs thalidomide or lenalidomide linked to a protein target moiety (PTM), i.e., a CLM-L-PTM bifunctional compound.  Examples of such exemplified compounds have the structures:

    PNG
    media_image5.png
    319
    567
    media_image5.png
    Greyscale
.
Crews et al. expressly teach, however, that the bifunctional compounds disclosed therein also include those compounds wherein two CLMs are linked together through a linker moiety, i.e., compounds having the general formula CLM-L-CLM.  ([0012]; [0015]; [0045]; [0047]; e.g.) More specifically, they teach specific embodiments include compounds having a chemical structure comprising L-CLM (embodiment (1)) ([0304), wherein CLM is a cereblon E3 Ubiquitin Ligase binding moiety ([0306]). They teach the compound of (1) wherein the CLM comprises thalidomide, lenalidomide, pomalidomide, and analogs or derivatives thereof ([0309]). They teach the compound of (1), wherein the compound further comprises a ULM, a second CLM, a CLM’, or a multiple or combination thereof ([0309]), wherein ULM is an E3 Ubiquintin Ligase binding moiety ([0310]), the second CLM has the same chemical structure as the CLM ([0311]), CLM’ is a cereblon E3 Ubiquitin Ligase binding moiety that is structurally different from the CLM ([0312]). Thus, the simple substitution of thalidomide, lenalidomide, or pomalidomide for the PTM in any of the exemplified bifunctional compounds would predictably yield a bifunctional CLM-L-CLM compound for use in modulating protein degradation as expressly suggested by Crews et al.
	Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a bifunctional compound comprising two cereblon binding ligands such as thalidomide linked through a linker group to yield the predictable result of a bifunctional CLM-L-CLM compound for use in modulating protein degradation, specifically both the targeting and degradation of cereblon.

Citation of Pertinent Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure. STEINEBACH ET AL. (ACS Chem. Biol., 2018, vol. 13, pages 2771-2782) teaches the similar PROTAC compounds to those disclosed and claimed.  Steinbach et al. is not prior art against the claims because it was first published August 17, 2018.

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2 Thalidomide is a compound of Formula III, Formula III-A, Formula III-B, and Formula V wherein G is CH; R3, R4, R5, and R8 are H; R6 and R7 combine to form =O; x is 1; and the dotted line (bond) is absent.  Lenalidomide is a compound of Formula III, Formula III-A, Formula III-B, and Formula V wherein G is CH; R3 is -NH2; R4, R5, and R8 are H; R6 and R7 are H; x is 1; and the dotted line (bond) is absent.